DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, specifically Lee et al. (US Patent #11,228,986) teaches an electronic device, comprising: a plurality of antenna modules; a first communication circuit communicating in a first communication scheme via at least one antenna module among the plurality of antenna modules; a second communication circuit communicating in a second communication scheme; at least one temperature sensor; at least one processor operatively connected with the first communication circuit, the second communication circuit, and the at least one temperature sensor; and a memory storing instructions that when executed are configured to enable the at least one processor to: identify a temperature associated with the at least one antenna module or the first communication circuit while communicating via the first communication circuit (See claim 1). 
 However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach if the identified temperature associated with the at least one antenna module or the first communication circuit is greater than or equal to a first threshold temperature and less than a second threshold temperature, limit an operation on at least one of the at least one antenna module or the first communication circuit corresponding to the identified temperature; and if the identified temperature is greater than or equal to the second threshold temperature, perform communication via the second communication circuit and turn off at least part of the first communication circuit.
 	Regarding claim 12, the prior art of record, specifically Lee et al. (US Patent #11,228,986) teaches a method for controlling heat generation in an electronic device, the method comprising: upon communication in a first communication scheme using a first communication circuit via at least one antenna module among a plurality of antenna modules, identifying a temperature associated with the at least one antenna module or the first communication circuit from at least one temperature sensor  (See claim 11). 
 However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach if the identified temperature associated with the at least one antenna module or the first communication circuit is greater than or equal to a first threshold temperature and less than a second threshold temperature, limiting an operation on at least one of the at least one antenna module or the first communication circuit corresponding to the identified temperature; and if response to the identified temperature is greater than or equal to the second threshold temperature, performing communication in a second communication scheme via a second communication circuit and turning off at least part of the first communication circuit.
 	Regarding claim 19, the prior art of record, specifically Lee et al. (US Patent #11,228,986) teaches a non-transitory computer readable medium including a plurality of instructions that, when executed by at least one processor of an electronic device, enable the at least one processor to: perform at least one operation, the at least one operation comprising: upon communication in a first communication scheme using a first communication circuit via at least one antenna module, identifying a temperature associated with at least one of the at least one antenna module or the first communication circuit from at least one temperature sensor  (See claim 11).
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach if the identified temperature associated with the at least one antenna module or the first communication circuit is greater than or equal to a first threshold temperature and less than a second threshold temperature, limiting an operation on at least one of the at least one antenna module or the first communication circuit corresponding to the identified temperature; and if response to the identified temperature is greater than or equal to the second threshold temperature, performing communication in a second communication scheme via a second communication circuit and turning off at least part of the first communication circuit.
Dependent claims 2-11, and 13-18 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Islan et al. (US 2020/0192442), Dudar (US Patent #10,625,567), Ponukumti et al. (US 2015/0349836), Sandhu et al. (US 2014/0199952), and Grevious et al. (US 2010/0106223). 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132